
	
		I
		111th CONGRESS
		1st Session
		H. R. 4279
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Quigley
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 38 and 10, United States Code, to
		  authorize accelerated payments of educational assistance to certain veterans
		  and members of the reserve components of the Armed Forces.
	
	
		1.Accelerated payment of
			 tuition
			(a)Chapter 33 of
			 title 38
				(1)In
			 generalChapter 33 of title 38, United States Code, is amended by
			 adding at the end the following new section:
					
						3325.Accelerated
				payment of educational assistance
							(a)Payment on
				Accelerated BasisThe educational assistance allowance payable
				under this chapter with respect to an eligible individual described in
				subsection (b) may, upon the election of such eligible person, be paid on an
				accelerated basis in accordance with this section.
							(b)Eligible
				individualAn eligible
				individual described in this subsection is an individual entitled to
				educational assistance under this chapter if—
								(1)the individual is enrolled in an approved
				program of education under this chapter;
								(2)the Secretary has
				not directly paid the established charges to the institution of higher learning
				under section 3313(g) of this title by the date that is seven days after the
				date on which the quarter, semester, or term (as applicable) of the program of
				education begins; and
								(3)such failure to
				pay the established charges is through no fault of the individual.
								(c)Amount of
				Accelerated Payment(1)The amount of the accelerated payment of
				educational assistance payable with respect to an eligible individual making an
				election under subsection (a) for a program of education shall be the amount
				equal to the established charges for the program of education.
								(2)In this subsection, the term
				established charges has the meaning given the term in section
				3313(h) of this title.
								(3)The institution of higher learning
				providing the program of education for which an accelerated payment of
				educational assistance allowance is elected by an eligible individual under
				subsection (a) shall certify to the Secretary of Veterans Affairs the amount of
				the established charges for the program of education.
								(d)Time of
				PaymentAn accelerated payment of educational assistance
				allowance made with respect to an eligible individual under this section for a
				program of education shall be made not later than 14 days after the date on
				which the Secretary of Veterans Affairs receives a certification from the
				educational institution regarding—
								(1)the individual's
				enrollment in and pursuit of the program of education; and
								(2)the amount of the
				established charges for the program of education.
								(e)Charge against
				entitlementFor each
				accelerated payment of educational assistance allowance made with respect to an
				eligible individual under this section, the individual’s entitlement to
				educational assistance under this chapter shall be charged the amount otherwise
				payable with respect to the individual under section 3313(c)(1)(A) of this
				title (and of similar amounts payable under paragraphs (2) through (7) of
				subsection (c) of such section) as of the beginning date of the enrollment
				period for the program of education for which the accelerated payment is
				made.
							(f)Status of
				veteran(1)A
				program of education may not be approved by a State approving agency for
				purposes of this chapter unless the institution of higher learning—
									(A)allows an eligible individual to
				enroll in the program of education and attend classes during the period
				preceding the date on which an accelerated payment is made under subsection
				(a); and
									(B)does not assess late fees or other charges
				for the period preceding the date on which an accelerated payment is made under
				subsection (a).
									(2)Paragraph (1) may not be construed to
				prohibit an institution of higher learning from withholding any grades,
				transfer credits, or degrees earned by an eligible individual before the
				established charges are paid.
								(g)RegulationsThe
				Secretary shall prescribe regulations to carry out this section. The
				regulations shall include requirements, conditions, and methods for the
				request, issuance, delivery, certification of receipt and use, and recovery of
				overpayment of an accelerated payment of educational assistance allowance under
				this section. The regulations may include such elements of the regulations
				prescribed under section 3014A of this title as the Secretary considers
				appropriate for purposes of this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3324 the following
			 new item:
					
						
							3325. Accelerated payment of educational
				assistance.
						
						.
				(b)Chapter 30 of
			 title 38
				(1)In
			 generalSection 3014A of such title is amended—
					(A)by striking
			 subsection (b) and inserting the following new subsection (b):
						
							(b)An individual described in this subsection
				is one of the following:
								(1)An individual who
				is—
									(A)enrolled in an approved program of
				education that leads to employment in a high technology occupation in a high
				technology industry (as determined pursuant to regulations prescribed by the
				Secretary); and
									(B)charged tuition and fees for the program of
				education that, when divided by the number of months (and fractions thereof) in
				the enrollment period, exceeds the amount equal to 200 percent of the monthly
				rate of basic educational assistance allowance otherwise payable to the
				individual under section 3015 of this title.
									(2)An individual who is entitled to basic
				educational assistance under this subchapter if—
									(A)the individual is enrolled in an approved
				program of education;
									(B)the Secretary has
				not paid to the individual the basic educational assistance allowance otherwise
				payable to the individual under section 3015 of this title by the date that is
				seven days after the date on which the quarter, semester, or term (as
				applicable) of the program of education begins; and
									(C)such failure to
				pay the allowance is through no fault of the
				individual.
									;
					(B)by redesignating
			 subsection (g) as subsection (h); and
					(C)by inserting after
			 subsection (f) the following new subsection (g):
						
							(g)(1)A program of education may not be approved
				by a State approving agency for purposes of this chapter unless the educational
				institution—
									(A)allows an eligible individual to
				enroll in the program of education and attend classes during the period
				preceding the date on which an accelerated payment is made under subsection
				(a); and
									(B)does not assess late fees or other charges
				for the period preceding the date on which an accelerated payment is made under
				subsection (a).
									(2)Paragraph (1) may not be construed to
				prohibit an educational institution from withholding any grades, transfer
				credits, or degrees earned by an eligible individual before the individual pays
				the established
				charges.
								.
					(2)Clerical
			 amendments
					(A)The section
			 heading for such section is amended by striking for education leading to employment in high
			 technology occupation in high technology
			 industry.
					(B)The table of
			 sections at the beginning of chapter 30 of title 38, United States Code, is
			 amended by striking the item relating to section 3014A and inserting the
			 following new item:
						
							
								3014A. Accelerated payment of basic
				educational assistance.
				
							
							.
					(c)Chapter 32 of
			 title 38
				(1)In
			 generalSubchapter III of chapter 32 of such title is amended by
			 adding at the end the following new section:
					
						3235.Accelerated
				payment of educational assistance
							(a)Payment on
				Accelerated BasisAn
				individual described in subsection (b) who is entitled to basic educational
				assistance under this subchapter may elect to receive an accelerated payment of
				the basic educational assistance allowance otherwise payable to the individual
				under section 3231 of this title.
							(b)Eligible
				individualAn eligible
				individual described in this subsection is an individual entitled to
				educational assistance under this chapter if—
								(1)the individual is enrolled in an approved
				program of education;
								(2)the Secretary has not paid to the
				individual the educational assistance monthly benefit payments otherwise
				payable to the individual under section 3231 of this title by the date that is
				seven days after the date on which the quarter, semester, or term (as
				applicable) of the program of education begins; and
								(3)such failure to
				pay the allowance is through no fault of the individual.
								(c)Amount of
				Accelerated Payment(1)The amount of the accelerated payment of
				basic educational assistance made to an individual making an election under
				subsection (a) for a program of education shall be the lesser of—
									(A)the amount equal to 60 percent of the
				established charges for the program of education; or
									(B)the aggregate amount of basic educational
				assistance to which the individual remains entitled under this chapter at the
				time of the payment.
									(2)In this subsection, the term
				established charges, in the case of a program of education, means
				the actual charges (as determined pursuant to regulations prescribed by the
				Secretary) for tuition and fees which similarly circumstanced nonveterans
				enrolled in the program of education would be required to pay. Established
				charges shall be determined on the following basis:
									(A)In the case of an individual enrolled
				in a program of education offered on a term, quarter, or semester basis, the
				tuition and fees charged the individual for the term, quarter, or
				semester.
									(B)In the case of an individual enrolled
				in a program of education not offered on a term, quarter, or semester basis,
				the tuition and fees charged the individual for the entire program of
				education.
									(3)The educational institution providing
				the program of education for which an accelerated payment of educational
				assistance allowance is elected by an eligible individual under subsection (a)
				shall certify to the Secretary of Veterans Affairs the amount of the
				established charges for the program of education.
								(d)Time of
				PaymentAn accelerated payment of educational assistance
				allowance made with respect to an eligible individual under this section for a
				program of education shall be made not later than 14 days after the date on
				which the Secretary of Veterans Affairs receives a certification from the
				educational institution regarding—
								(1)the individual's
				enrollment in and pursuit of the program of education; and
								(2)the amount of the
				established charges for the program of education.
								(e)Charge against
				entitlement(1)Except as provided in paragraph (2), for
				each accelerated payment of basic educational assistance made to an individual
				under this section, the individual’s entitlement to basic educational
				assistance under this chapter shall be charged the number of months (and any
				fraction thereof) determined by dividing the amount of the accelerated payment
				by the full-time monthly rate of basic educational assistance allowance
				otherwise payable to the individual under section 3231 of this title as of the
				beginning date of the enrollment period for the program of education for which
				the accelerated payment is made.
								(2)If the monthly rate of basic educational
				assistance allowance otherwise payable to an individual under section 3231 of
				this title increases during the enrollment period of a program of education for
				which an accelerated payment of basic educational assistance is made under this
				section, the charge to the individual’s entitlement to basic educational
				assistance under this chapter shall be determined by prorating the entitlement
				chargeable, in the matter provided for under paragraph (1), for the periods
				covered by the initial rate and increased rate, respectively, in accordance
				with regulations prescribed by the Secretary.
								(f)Status of
				veteran(1)A program of education may not be approved
				by a State approving agency for purposes of this chapter unless the educational
				institution—
									(A)allows an eligible individual to
				enroll in the program of education and attend classes during the period
				preceding the date on which an accelerated payment is made under subsection
				(a); and
									(B)does not assess late fees or other charges
				for the period preceding the date on which an accelerated payment is made under
				subsection (a).
									(2)Paragraph (1) may not be construed to
				prohibit an educational institution from withholding any grades, transfer
				credits, or degrees earned by an eligible individual before the individual pays
				the established charges.
								(g)Advanced
				paymentsThe Secretary may
				not make an accelerated payment under this section for a program of education
				to an individual who has received an advance payment under section 3680(d) of
				this title for the same enrollment period.
							(h)RegulationsThe
				Secretary shall prescribe regulations to carry out this section. The
				regulations shall include requirements, conditions, and methods for the
				request, issuance, delivery, certification of receipt and use, and recovery of
				overpayment of an accelerated payment of educational assistance allowance under
				this section. The regulations may include such elements of the regulations
				prescribed under section 3014A of this title as the Secretary of Veterans
				Affairs considers appropriate for purposes of this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3234 the following
			 new item:
					
						
							3235. Accelerated payment of educational
				assistance.
						
						.
				(d)Chapter 1606 of
			 title 10Section 16131a of
			 title 10, United States Code, is amended—
				(1)by striking
			 subsection (b) and inserting the following new subsection (b):
					
						(b)An eligible person described in this
				subsection is a person entitled to educational assistance under this chapter
				who is one of the following:
							(1)An individual who
				is—
								(A)enrolled in an approved program of
				education not exceeding two years in duration and not leading to an associate,
				bachelors, masters, or other degree, subject to subsection (h); and
								(B)charged tuition and fees for the program of
				education that, when divided by the number of months (and fractions thereof) in
				the enrollment period, exceeds the amount equal to 200 percent of the monthly
				rate of educational assistance allowance otherwise payable with respect to the
				member under section 16131 of this title.
								(2)An individual who is entitled to basic
				educational assistance under this chapter if—
								(A)the individual is enrolled in an approved
				program of education;
								(B)the Secretary
				concerned has not paid to the individual the basic educational assistance
				allowance otherwise payable to the individual under section 16131 of this title
				by the date that is seven days after the date on which the quarter, semester,
				or term (as applicable) of the program of education begins; and
								(C)such failure to
				pay the allowance is through no fault of the
				individual.
								;
				(2)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively; and
				(3)by inserting after
			 subsection (e) the following new subsection (f):
					
						(g)(1)A program of education that is approved by
				a State approving agency for purposes of chapter 30 of title 38 may not be
				deemed to be approved for purposes of this chapter unless the educational
				institution—
								(A)allows an eligible person to enroll in
				the program of education and attend classes during the period preceding the
				date on which an accelerated payment is made under subsection (a); and
								(B)does not assess late fees or other charges
				for the period preceding the date on which an accelerated payment is made under
				subsection (a).
								(2)Paragraph (1) may not be construed to
				prohibit an educational institution from withholding any grades, transfer
				credits, or degrees earned by an eligible individual before the individual pays
				the established
				charges.
							.
				(e)Chapter 1607 of
			 title 10Section 16162a of title 10, United States Code, is
			 amended—
				(1)by striking
			 subsection (b) and inserting the following new subsection (b):
					
						(b)Eligible
				MembersAn eligible member
				described in this subsection is a member of a reserve component entitled to
				educational assistance under this chapter who is one of the following:
							(1)An individual who
				is—
								(A)enrolled in an approved program of
				education not exceeding two years in duration and not leading to an associate,
				bachelors, masters, or other degree, subject to subsection (h); and
								(B)charged tuition and fees for the program of
				education that, when divided by the number of months (and fractions thereof) in
				the enrollment period, exceeds the amount equal to 200 percent of the monthly
				rate of educational assistance allowance otherwise payable with respect to the
				member under section 16162 of this title.
								(2)An individual who is entitled to basic
				educational assistance under this chapter if—
								(A)the individual is enrolled in an approved
				program of education;
								(B)the Secretary
				concerned has not paid to the individual the basic educational assistance
				allowance otherwise payable to the individual under section 16162 of this title
				by the date that is seven days after the date on which the quarter, semester,
				or term (as applicable) of the program of education begins; and
								(C)such failure to
				pay the allowance is through no fault of the
				individual.
								;
				(2)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively; and
				(3)by inserting after
			 subsection (e) the following new subsection (f):
					
						(g)Status of
				member(1)A program of education that is approved by
				a State approving agency for purposes of chapter 30 of title 38 may not be
				deemed to be approved for purposes of this chapter unless the educational
				institution—
								(A)allows an eligible member to enroll in
				the program of education and attend classes during the period preceding the
				date on which an accelerated payment is made under subsection (a); and
								(B)does not assess late fees or other charges
				for the period preceding the date on which an accelerated payment is made under
				subsection (a).
								(2)Paragraph (1) may not be construed to
				prohibit an educational institution from withholding any grades, transfer
				credits, or degrees earned by an eligible individual before the individual pays
				the established
				charges.
							.
				(f)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act.
			
